I concur in the result of the opinion of Mr. Justice Ramage for the following reasons:
This is a very extraordinary and much complicated proceeding. The incompleteness of the record has added much to the complexity.
It appears that Horodas and Gandolfi were opera singers, engaged by the New York Civic Opera Company, a corporation under the laws of the State of Florida. They claimed that the opera company was in arrears with them in the payment of their salaries.
After the company gave an exhibition in Columbia, in March, 1927, under a contract with Brown  Propst, lessees of the opera house, the unpaid singers took steps to impound the box receipts in the hands of Brown  Propst.
It is stated, in the brief of counsel representing the interests of the singers, that on March 28, 1927, one of them, Horodas, began an action in the County Court of Richland County against the opera company and *Page 160 
the lessees, I assume upon his claim for unpaid salary, and that the box receipts in the hands of the lessees were attached
in that action. The transcript contains no evidence justifying the acceptance of this statement as a fact, though, of course, I do not question its accuracy.
On March 29th, both of the singers, Horodas and Gandolfi (why united, does not appear), began an action in the County Court against the opera company for the appointment of a receiver of the box receipts in the hands of the lessees, as the property of the opera company. In the complaint it was alleged that the opera company was a corporation under the laws of the State of New York. This is conceded to be an error, as it is a corporation under the law of the State of Florida. The papers in this proceeding were served upon the lessees, who, however, were not parties to it. Upon the application of counsel for the singers, his Honor Judge Whaley appointed F.S. Porter receiver of said assets. Later, on April 1, his Honor passed an order directing that the summons and complaint and the order appointing receiver be served upon the opera company before the receiver should proceed with his duties as such. They were served upon the opera company in New York City and upon its designated agent in Florida. Porter qualified as receiver, and instituted the present action against the lessees for the recovery of the box receipts.
Notwithstanding the statement contained in the brief of counsel for the singers, above referred to, the transcript contains the following: "The record in the receivership proceedings and the record in the case of Porter, Receiver, v.Brown  Propst, failed to show that any attachment was had of any assets of New York Civic Opera Company in either case, and in fact no attachment was brought. No officer or agent of New York Civic Opera Company was served in South Carolina."
I feel constrained, therefore, to accept the statement; and, as it appears thus that the proceeding for the appointment *Page 161 
of a receiver was instituted without the institution of an action against the opera company, the Court was without authority to appoint a receiver, and all proceedings connected therewith are coram non judice, and void.
"It is a well established rule that in order to authorize the appointment of a receiver it is essential that there be at the time of the appointment a suit pending in which relief other than the mere appointment of a receiver is sought." 1 Tardy's Smith, Receivers, § 14; 2 Tardy's Smith, Receivers, § 720. See, also, the authorities cited in appellant's brief, which the reporter will append in a note, with full citations.1 *Page 162 
I have not adverted to the misnomer of the opera company as being a corporation of New York, when in fact it is a corporation of Florida, for the reason that the objection is technical and could possibly have been cured, and for the further reason that I have some doubt as to the appropriateness of the question being raised by the lessees, defendants in this action.
MESSRS. JUSTICES BLEASE and STABLER concur.
MR. ACTING ASSOCIATE JUSTICE RAMAGE concurs in part.
1 Tardy's Smith on Receivers: "It is a well established rule that in order to authorize the appointment of a receiver it is essential that there be at the time of the appointment a suit pending in which relief other than the mere appointment of a receiver is sought." Volume 1, § 14, p. 50. "It is fundamental that there is no such proceeding in equity as a plain receivership action, in which the appointment of a receiver is the only desideratum." Volume 1, § 14, p. 52. "The appointment of a receiver being an ancillary remedy, it is obvious that it is essential that before an order appointing a receiver can be asked, there must be pending a suit asking for relief to which a receiver would be provisional and ancillary. In other words, a bill cannot be filed for the sole purpose of seeking the appointment of a receiver." Volume 2, § 720, p. 1952.
"As a general rule a receivership is a purely ancillary remedy and cannot be maintained in a proceeding instituted solely for that purpose." 23 R.C.L., Par. 5, p. 11. "As a general rule a Court of Equity has jurisdiction to appoint a receiver only where a suit is pending in the same Court in which the application for a receiver is made. Moreover, the suit must be one in which the main relief sought is independent of the receivership. The latter is usually, purely an ancillary remedy." 23 R. C.L. Par. 6, p. 12.
"The general rule is that a receiver cannot be appointed except in a pending cause," etc. 34 Cyc., p. 28. "It is well settled as a general rule that the appointment of a receiver is an ancillary remedy in aid of the primary object of the litigation between the parties." 34 Cyc., p. 29.
"The remedy is a provisional or auxiliary one invoked as an adjunct or aid of the principal relief sought by the action and never as the ultimate object of the action." 8 Fletcher, Cyclopedia Corporations, Par. 5222.
"It is fundamental that there is neither in law nor in equity any such thing as a plain receivership action, i.e., an action in which a receiver is the only desideratum. In short, the appointment of a receiver by a Court of Equity, except in rare cases arising out of lunacy or infancy, is ancillary wholly to some other action having some "definite relief in view." Price et al. v. Bankers' Trust Company (Mo. Sup., 1915), 178 S.W., 745; alsoContinental Trust Co. v. Brown et al. (Tex.Civ.App., 1915),179 S.W. 939; District No. 21, etc., v. Bourland, 169 Ark. 796,277 S.W., 546 (1925); Vila v. Grand Island, etc., 68 Neb. 222, 94 N.W., 136, 97 N.W., 613, 63 L.R.A., 791, 110 Am. St. Rep., 400, 4 Ann. Cas., 59 (1903); Bank of Meadville v. Hardy, 94 Miss., 587, 48 So., 731 (1909).
"A receiver may only be appointed in a pending case. A suit does not lie for the sole purpose of appointing a receiver, but the Court must have jurisdiction of the suit on some other ground before it can make the appointment." Baltimore Bargain House v. St. Clair et al.,58 W. Va., 565,52 S.E., 660 (1906); Meyers Bros. v. Harman Bros., 78 W. Va., 460,89 S.E., 146 (1916).
"There is, of course, no such thing as an action brought distinctively for the mere appointment of a receiver. Such an appointment, when made, is ancillary to or in aid of the action brought. Its purpose is to preserve the property pending the litigation so that relief awarded by the judgment, if any, may be effective. The authority conferred upon the Court to make the appointment necessarily presupposes that an action is pending before it, instituted by some one authorized by law to commence it." French Bank Case, 53 Cal., 495.
"One who alleges himself a creditor cannot apply for the appointment of a receiver without making a principal demand, for it may be that he is not really a creditor, and so without interest in the corporation."Van Vleet v. Evangeline Oil Co., 127 La., 919, 54 So., 286 (1911).
Ex parte Williams, 17 S.C. 396, 403: "A receiver is an indifferent person between the parties to a cause, appointed by the Court to receive and preserve the property in litigation pendente lite. He is not the agent or representative of either party to the action, but is uniformly regarded as an officer of the Court, exercising his functions in the interest of neither the plaintiff nor defendant, but for the common benefit of all parties in interest."
"If the Court is without jurisdiction to appoint a receiver the order is void and may be attacked or disregarded whenever it comes collaterally in question." 34 Cyc., p. 168.
"If it appears upon the face of the proceedings that a Court's order appointing a receiver was without authority of law, and, therefore, void, the order may be assailed collaterally and with impunity by anybody." 23 R.C.L., p. 44.